Title: To James Madison from Louis-Marie Turreau de Garambouville, 5 May 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 5 May 1808.

La loi de l’Embargo dont l’objet paraît être de blesser également La France & l’Angleterre, ne répondrait pas dans Son exécution au motif d’impartialité qui doit l’avoir dictée Si les Agents Français aux Etats-Unis étaient privés de toute espèce de relations avec leur Gouvernement par l’effet de cette Loi; lorsque la Supériorite momentanée des Anglais Sur l’Océan les laisse jouir de tous les avantages de leur intercourse habituelle.
Le Gouvernement Fédéral frappé Sans doute de la différence qui résulterait de l’action de cette Loi entre la position de La France & celle de l’Angleterre Sous le rapport de leurs communications avec l’Amérique, m’a accordé quelquefois la Sortie de quelques Bâtiments Americains pour un Service purement personnel et qui par conséquent ne pouvait offenser la Loi précitee.  Mais ces faibles moyens Sont loin de Satisfaire à nos besoins.  La situation actuelle des Etats-Unis en éloigne quelques Français dont l’activité n’y était Soutenue que par celle du Commerce; les délais de nos Equipages ont laissé beaucoup de malades & de blessés hors d’état jusqu’ici d’être transporté sans danger; le Versement continuel de nos Colonies &c. exigent, pour  des moyens de transport périodiques & qui doivent être prévus & 
Dans cet état de choses, Monsieur, je demanderai  le Gouvernement Fédéral est dans l’intention de nous accorder désormais et d’après les offertes des Armateurs eux-mêmes, la Sortie des Bâtiments qui nous Seront absolument nécessaires pour transporter Soit en France Soit dans Ses Colonies, les individus que leur Volonté ou celle du Gouvernement engagent à un déplacement  Autrement je Serai obligé de rendre compte à S. E. le Ministre des Relations extérieures que La France ne peut compter à  que Sur Ses moyens pour les transports en question, tandis qu’elle doit naturèlement attendre de la justice du Gouvernement Fédéral de les rendre licites Soit .
Je réitèrerai à ce Sujet, Monsieur, l’assurance la plus formelle qu’il ne Sera commis dans l’émission de ces Bâtiments aucune espèce d’Actes qui puissent offenser la Loi de l’Embargo.  Toute dêmarche de cette Nature Serait aussi contraire aux intentions du Gouvernement Français, qu’elle est incompatible avec le caractère personnel & connu de ceux qui dirigent ces affaires aux Etats-Unis.  Agréez, Monsieur, l’hommage de ma haute Considération.

Turreau

